EyaN, C. J.
It is settled in this court, that the word alimony is used in the statute of divorce in its strict technical meaning; intelligently so used, the provisions of the statute in relation to it closely following the law of the ecclesiastical courts. It is not an estate, and, therefore, not separate property of the wife. “ It is an allowance for the nourishment of the wife, resting in discretion, variable and revocable.” It is therefore essentially temporary, conditional and dependent. And a judgment for alimony upon divorce, whether a vinculo or a mensa et a thoro, remains under the statute, as it did in the ecclesiastical courts, “ subject to the continuing authority of the court over it, to be exercised from time to time.” “ The measure of support of the wife, and the children committed to the care of the wife, depends largely on their need, age and other circumstances, and on the ability of the husband. These are all essentially changeable from time to time; and the support of the wife, and children in the wife’s care, comes within the wise policy of continuing authority after divorce, to be exercised from time to time in view of changes in the premises on'which the measure of support rests.” “ And when courts, after divorce, enforce the husband’s duty, and provide for the wife’s need, by alimony, they hold the measure of it as essentially variable, and therefore subject from time to time to modification, suspension, renewal and revocation. Such were the view and practice of the English courts, followed and embodied in our statute of divorce.” “ And even the payment Of arrears of it rests in the discretion of the court granting it.” In all ordinary circumstances, therefore, the remedy to enforce the payment of alimony is exclusively in the court *356which grants it. The cases, with rare exceptions, recognize the exclusive jurisdiction of the court granting a divorce, to enforce its own judgment for alimony. Campbell v. Campbell, 37 Wis., 206; Bacon v. Bacon, 43 id., 197; Barber v. Barber, 2 Pin., 297; Allen v. Allen, 100 Mass., 373; Fischli v. Fischli, 1 Blackf., 360; De Blaquiere v. De Blaquiere, 3 Hagg., 322; Vandergucht v. De Blaquiere, 8 Sim., 315. This doctrine is too well settled in this court to admit of question here.
If, therefore, this were a proceeding at law or in equity upon the judgment of the county court decreeing alimony to the respondent, it is not to be doubted, indeed it does not appear to be questioned, that the action must fail. The only apparent difficulty in the case is, that the action is upon a bond given under the authority of the county court to secure the payment of the respondent’s alimony. And this difficulty is more apparent than real.
The statute authorizes the court giving judgment for alimony upon divorce, to require security from the husband for its payment, and upon his failure to give security, or upon his failure to pay the alimony, to sequester his personal estate and the rents of his real estate. This provision seems to authorize immediate sequestration upon failure to give security ordered, and sequestration upon failure to pay in any case. There may possibly be some doubt of this construction, not now settled, because not necessary in this case. For the difficulties in this action are equal, whether or not the county court possesses the power of sequestration after taking the security. It is enough here to say that the appellant’s bond is given to secure the divorced husband’s performance of the judgment for alimony; is limited by the liability of the divorced husband under the judgment; is subject to limitation by a diminution, and to release by a revocation, of the alimony allowed; is a security collateral to the judgment, and subject to the continuing power of the court over the judgment; is an appurtenant to *357the record of the county court, and, indeed, parcel of it; remaining as completely within the jurisdiction and control o¿ that court as the judgment itself.
It would be an anomaly that the bond given to secure the judgment, and the remedy upon it, should not be equally within the continuing control and jurisdiction of the court rendering the judgment, as the judgment itself. It would be an anomaly that the wife in whose favor the bond is given by order of the court, should have an absolute right in it which she has not in the judgment itself; an absolute right of action on it, which she has not on the judgment it secures. It would be inconsistent with all rules governing the principal and its collaterals, that the creditor should have a superior light in the collateral to that in the obligation which the collateral secures. Accessorium seqnitur naturcom miprinoijpcklis. The bond is equally the creature of the county court as the judgment, and equally subject to its control.
If the respondent had desired to collect the arrears of alimony assigned her as breach of the appellant’s bond, living the husband, she could not have sued upon the bond without leave of the county court. Her course would have been by proper application to that' court. And if she had so applied, it would have rested in the discretion of the court to have ordered or withheld the payment of the arrears, in whole or in part; to grant or to refuse leave to enforce them by action at law upon the bond. . Upon such an application, the court would probably have had discretion to modify the judgment itself, in view of the circumstances and conduct of the wife, and of the age and circumstances of the children committed to her. The right of the respondent to sue at law, especially in another court, without the sanction of the court which granted the divorce, would be quite inconsistent with the continuing discretionary power of that court over the subject. The right to sue upon the bond is limited by the right to enforce the judgment, and equally subject to the order of the *358court which rendered the judgment and required the bond. The judgment, and all remedy on the bond collateral to it, are equally within the jurisdiction and control of that court; and no other court can take jurisdiction of an action at law on the bond without leave of that court. This is not a question of practice. It is a question of jurisdiction, not of the person, but of the subject matter.
This being the rule while the husband remained in life, it applies a fortiori to the case after the husband’s death. So far as the action and judgment relate to alimony, the husband’s death works no absolute abatement. The case remains within the continuing jurisdiction of the county court; and the respondent has an undoubted right to revive it against the personal representatives of the deceased husband. Downer v. Howard, ante, p. 82. The appellant has no such right. And until the case be so revived, the county court has no case before it in which it can make any order or give any direction. And so, while the divorced husband in his lifetime, or his representatives, upon revival of the case after his death, might be able to make out a case for modification, suspension, or revocation, of the judgment for alimony, which would operate to limit or release the liability of the appellant, the appellant himself appears to be perfectly powerless. Until the case be revived, he is a surety in court without a principal; a surety in court entitled to some measure of protection, without authority in the court to protect him.
Questions were raised in this court upon the effect of the husband’s death on the respondent’s right to further alimony under the judgment. These are questions primarily within the exclusive jurisdiction of the county court, as are all questions and proceedings arising on foot of the judgment. They can be heard here only upon appeal from the orders of that court.
These questions were not before the court in Guenther’s Appeal, 40 Wis., 115, and nothing is said in that case incon*359sistent with the views now expressed. It is true, as said in that case, that the only remedy against the appellant is by action at law upon the bond. But such an action can proceed only by leave, and subject to the control of the county court. Eor such an action, being to enforce a judgment of that court subject to its continuing discretion over it, can not only not be brought without its leave, but must, when so brought, be equally subject to its discretionary control as the judgment itself.
The judgment must be reversed, and the cause remanded to the court below with directions to dismiss the complaint.